Judgment unanimously affirmed. Memorandum: We note that the record contains nothing to support defendant’s claim that the Cayuga County District Attorney previously represented him on other burglary charges and was thus disqualified from prosecuting him on the charges alleged in this indictment. Defendant asserts in his pro se brief that he told his assigned trial counsel that the District Attorney had previously represented him but that neither trial counsel nor the court took "[njotice of this conflict”. Since the conduct which is claimed to be improper and prejudicial does not appear in the record, the issue may be raised in a proceeding under CPL article 440.
We have reviewed all other issues raised by defendant’s appellate counsel and by defendant pro se, and we find them to be without merit. (Appeal from judgment of Cayuga County Court, Contiguglia, J.—burglary, third degree, and another offense.) Present—Dillon, P. J., Doerr, Green, Pine and Davis, JJ.